Name: Commission Regulation (EC) No 3158/94 of 21 December 1994 suspending advance fixing of the import levy for rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 12. 94 No L 332/43Official Journal of the European Communities COMMISSION REGULATION (EC) No 3158/94 of 21 December 1994 suspending advance fixing of the import levy for rice whereas the advance fixing of the import levy for cereals should therefore be suspended with immediate effect, HAS ADOPTED THIS REGULATION THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization "of the market in rice ('), as last amended by Regulation (EC) No 1 869/94 (2), and in particular Article 13 (7) thereof, Whereas Article 13 (7) of Regulation (EEC) No 1418/76 provides that the provisions concerning advance fixing of the levy may be suspended if the market situation shows that the application of such provisions will or is likely to cause difficulties ; Whereas in view of the uncertainty reigning on the markets, there is a danger that the continuation of the present system could give rise to speculative operations ; Article 1 Advance fixing of the import levy for the products referred to in Article 1 (a), (b) and (c) of Regulation (EEC) No 1418/76 is hereby suspended from 22 to 23 December 1994. Article 2 This Regulation shall enter into force on 22 December 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 166, 25. 6. 1976, p. 1 . (2) OJ No L 197, 30. 7. 1994, p. 7.